Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/20 has been entered.
 
Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-10, 12-15, 34-35, 39, 195 and 207-208 are rejected under 35 U.S.C. 103 as being unpatentable over Levien et al. (US 2017/0119345), in view of Yoo et al. (US 2011/0079083) and further in view of Barthe et al. (US 2015/0224347). 

3.	Addressing claims 1 and 195, Levien discloses an ultrasound treatment and imaging system configured for reducing imaging misalignment, comprising: 
an ultrasonic probe comprising an ultrasound imaging transducer adapted for placement at a skin surface for imaging the tissue, the tissue comprising one or more of: an epidermis, a dermis, a hypodermis, a fascia and a muscle, and a motion mechanism for moving the ultrasound imaging transducer in a first direction and a second direction (see abstract, [0012-0018], claim 20, [0054], [0056], [0071], [0137] and Figs. 7c, 8c, 11; move back and forth and that is first and second direction); 
wherein the ultrasound imaging transducer is mechanically attached to the motion mechanism, wherein the first direction is opposite the second direction (see abstract, [0012-0018], [0137] and Figs. 7c, 8c, 11; carriage is the motion mechanism; back and forth are opposite direction); 
wherein the ultrasound imaging transducer images with a focal zone sequence order (f1, ..., fN), where N>1 when travelling in the first direction, wherein the ultrasound imaging transducer images with a second focal zone sequence order (fN,..., f1) when travelling in the second direction (see abstract, [0012-0018], [0042], [0137] and Figs. 7c, 8c, 11; it is back and 
wherein the imaging system employs a directionally dependent focal zone sequencing with alternating between (f1, ..., fN) and (fN,..., f1) on consecutive A-lines (see abstract, [0012-0018], [0042], [0137] and Fig. 7c, 8c, 11; it is back and forth there it is alternate between (f1, ..., fN) and (fN,..., f1); [0042] discloses focal zones imaging);
a control module coupled to the ultrasonic probe for controlling the ultrasound imaging transducer (see [0012-0018]; the computer);
an ultrasound module configured for reducing imaging misalignment, comprising: an ultrasound imaging transducer adapted for imaging the tissue, and a motion mechanism for moving the ultrasound imaging transducer in a first direction and a second direction (see abstract, [0012-0018], [0137] and Fig. 7c, 8c, 11; move back and forth and that is first and second direction); 
wherein the ultrasound imaging transducer is mechanically attached to the motion mechanism, wherein the first direction is opposite the second direction (see abstract, [0012-0018], [0137] and Fig. 7c, 8c, 11; carriage is the motion mechanism; back and forth are opposite direction);
wherein the ultrasound imaging transducer images with a focal zone sequence order (f1, ..., fN), where N>1 when travelling in the first direction, wherein the ultrasound imaging transducer images with a second focal zone sequence order (fN,..., f1) when travelling in the second direction (see 
wherein the ultrasound module employs a directionally dependent focal zone sequencing with alternating between (f1, ..., fN) and (fN,..., f1) on consecutive A-lines (see abstract, [0012-0018], [0137] and Fig. 7c, 8c, 11; it is back and forth there it is alternate between (f1, ..., fN) and (fN,..., f1)). 

Levien does not explicitly disclose wherein a spatial registration between the ultrasound imaging transducer images with a focal zone sequence order (f1, ..., fN) in the first direction and the ultrasound imaging trasducer images with a second focal zone sequence order (fN,..., f1) in the second direction is improved by staggering a triggering location, wherein the staggering comprises triggering an image acquisition at the triggering location over a time period. Levien discloses move back and forth transducer to take image, but Levien does not clearly and explicitly disclose triggering and acquisition over a time period to acquire successive images. In the same field of endeavor, which is medical ultrasound, Yoo discloses wherein a spatial registration between the ultrasound imaging transducer images with a focal zone sequence order (f1, ..., fN) in the first direction and the ultrasound imaging trasducer images with a second focal zone sequence order (fN,..., f1) in the second direction is improved by staggering a triggering location, wherein the staggering comprises triggering an image acquisition at the triggering location over a time period (see [0008] and [0026]; examiner interprets the limitation as register successively acquire images; first direction image and second direction image are successively acquire images and applicant register 

Levien does not disclose treatment/therapy. However, this is well-known in the art to use imaging with therapy to monitor treatment. Levien only disclose imaging. However, Levien does not suggest or teach away from treatment/therapy. Levien discloses iatragenic risk is a risk due to the activity of a physician or therapy. Imaging is an activity of a physician. Levien provides a new method of imaging to avoid the risk, he does not suggest teach away from treatment/therapy. Examiner only relies on Barthe which is in the same field of endeavor (ultrasound image and treatment) to explicitly and clearly provide evidence for well-known limitation of using ultrasound therapy transducer with imaging transducer for monitoring and treatment of fat, muscle, etc. (see claims 8-9, [0009], [0031] and [0034], co-housed imaging/therapy transducers probe). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levien to use co-housed ultrasound transducer for treatment/therapy as taught by Barthe because this allow for monitoring of treatment (see abstract).



5.	Addressing claims 2-10, 12-15, 39 and 207-208, Levien discloses:
wherein the first direction of motion of the co-housed imaging/therapy transducers is linear; wherein the second direction is the reversed path of the first direction (see Fig. 7c and [0012], elements 714 and 710; curve arc; different embodiment has linear path instead of curve arc path (see [0012]); Barthe discloses co-housed imaging/therapy transducers (see [0009]);  
wherein the first direction of motion occurs in multiple dimensions and the second direction is the reversed path of the first direction (see Fig. 7c, travel in an arc is two dimensions; linear is two dimensional); 
wherein the ultrasound imaging transducer images with the first focal zone sequence order is specified as (f1, ..., fN), where N>2 (see [0042] imaging all focal points (f1, ..., fN)); 
wherein the ultrasound therapy transducer is configured for treatment of tissue at a first set of locations that is positioned within a first cosmetic treatment zone and a second set of locations that is positioned within a second cosmetic treatment zone, the first zone being different from the second zone (see Fig. 7c, [0008] and [0051]; the transducer move in the 
wherein the ultrasound therapy transducer is adapted to apply the ultrasonic therapy using amplitude modulation whereby a plurality of portions of the ultrasound therapy transducer are adapted to emit ultrasonic therapy at a plurality of amplitudes of acoustic intensity, wherein a first amplitude is different than a second amplitude (changing treatment amplitude only require routine skill in the art (see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure); Barthe explicitly discloses ultrasound therapy transducer (see claim 8 and [0009])); 
wherein at least one portion of the ultrasound therapy transducer is adapted to emit ultrasonic therapy at two or more amplitudes of acoustic intensity, and wherein the amplitude of ultrasonic therapy emitted by the at least one portion of the ultrasound therapy transducer varies over time (changing treatment amplitude only require routine skill in the art (see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure)); 
wherein the ultrasound transducer comprises piezoelectric material and the plurality of portions of the ultrasound transducer are adapted to create a plurality of corresponding piezoelectric material variations in response to an electric field applied to the ultrasound transducer (see [0107]; using piezoelectric for ultrasound transducer is well-known; Levien discloses 
wherein the plurality of piezoelectric material variations comprise at least one of expansion of the piezoelectric material and contraction of the piezoelectric material (expand and contract of the material is how the transducer produce ultrasound; different expansion and contract produce different amplitude, etc.; this is inherent or obvious to one skill in the art);
wherein the ultrasound transducer is adapted to apply ultrasonic therapy via phase shifting whereby a plurality of portions of the ultrasound transducer are adapted to emit ultrasonic therapy at a plurality of phases of acoustic intensity, wherein a first phase is different than a second phase (changing phase and amplitude only require routine skill in the art (see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure)); 
wherein the ultrasound therapy transducer is adapted to apply an ultrasonic therapy using amplitude modulation, whereby a plurality of portions of the ultrasound transducer are adapted to emit ultrasonic therapy at a plurality of amplitudes of acoustic intensity, wherein a first amplitude is different than a second amplitude and apply ultrasonic 
wherein the ultrasonic therapy is at least one of: a face lift, a brow lift, a chin lift, an eye treatment, a wrinkle reduction, a decolletage improvement, a buttock lift, a scar reduction, a bum treatment, a skin tightening, a blood vessel reduction, a treatment of a sweat gland, a sun spot removal, a fat treatment, a cellulite treatment, a vaginal rejuvenation, and an acne treatment (see Barthe’s paragraphs [0026] and [0034]);
treatment of abdominal laxity is an intended use Levien in view of Barth is capable of treating abdominal laxity (see claim 2, Barthe discloses treating skin laxity); 
wherein the ultrasound imaging transducer images with the first focal zone sequence order is specified as (f1, ..., fN), where N>3 (see [0042]; imaging all focal points (f1, ..., fN); Barthe explicitly discloses ultrasound therapy transducer (see claim 8 and [0009])).




Response to Arguments

Applicant’s arguments with respect to claims 1-10, 12-15, 34-35, 39, 195 and 207-208 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0191020 (see [0003] and [0033]; explicitly discloses piezoelectric ceramic material use for transducer; explicitly discloses individually and independently control each transducer element so can each transducer element could emit a different phase and amplitude; plurality of elements emit plurality of amplitudes and phases where first phase/amplitude is different from second phase/amplitude (provided in the IDS)); US 5,677,491 (imaging focus zones); US 2014/0330124 (see [0052]; linearly move transducer to image and treat tissue) and US 2005/0203399 (see [0059]; move transducer to image and treat tissue). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793